Name: Decision No 6/95 of the EC-Turkey Association Council of 22 December 1995 on extending the list of committees referred to in Annex 9 to Decision No 1/95 of the EC- Turkey Association Council
 Type: Decision
 Subject Matter: EU institutions and European civil service;  tariff policy;  leather and textile industries;  European construction;  Europe
 Date Published: 1996-02-13

 Avis juridique important|21996D0213(04)Decision No 6/95 of the EC-Turkey Association Council of 22 December 1995 on extending the list of committees referred to in Annex 9 to Decision No 1/95 of the EC- Turkey Association Council Official Journal L 035 , 13/02/1996 P. 0050 - 0050DECISION No 6/95 OF THE EC-TURKEY ASSOCIATION COUNCIL of 22 December 1995 on extending the list of committees referred to in Annex 9 to Decision No 1/95 of the EC-Turkey Association Council (96/146/EC)THE EC-TURKEY ASSOCIATION COUNCIL,Having regard to Decision No 1/95 of the EC-Turkey Association Council implementing the final phase of the Customs Union, and in particular Article 60 thereof,Whereas Article 60 of Decision No 1/95 provides for the extension of the list of committees contained in Annex 9 to the Decision; whereas that list should be extended to include the Textiles Committee set up by Regulations (EEC) No 3030/93 and (EC) No 517/94,HAS DECIDED AS FOLLOWS:Article 1The list of committees contained in Annex 9 to Decision No 1/95 shall be extended to include the Textiles Committee set up by Regulations (EEC) No 3030/93 and (EC) No 517/94.Article 2This Decision shall enter into force on the date on which Decision No 1/95 enters into force.Done at Brussels, 22 December 1995.For the EC-Turkey Association CouncilThe PresidentL. ATIENZA SERNA